Citation Nr: 1719319	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD, to include a mood disorder or a panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision, in which the RO in Portland, Oregon denied service connection for PTSD, depression, and anxiety attacks.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Albuquerque, New Mexico, which certified the appeal to the Board in January 2015.

In August 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Regarding characterization of the appeal, while the RO previously characterized the appeal as encompassing three separate claims (to include for  depression and anxiety attacks, which may be symptoms associated with psychiatric disability, rather than actual diagnoses), given the evidence of record, the Board has now recharacterized the appeal as encompassing the two matters set forth on the title page.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Veteran contends that he has current psychiatric disabilities related to an in-service stressor (in April 2002), when he saw dead bodies of soldiers who were killed in an explosion in Afghanistan while stationed in Uzbekistan, and believed that he would be deployed to Afghanistan at that time.  He has also asserted that his psychiatric symptoms began in service, while stationed in Uzbekistan.  In the alternative, he contends that his current psychiatric disabilities are related to anti-malarial treatment that he received in service.  Notably, the RO conceded the occurrence of the Veteran's claimed in-service stressor in the June 2011 rating decision.  Also, an October 2002 service health history questionnaire shows that the Veteran endorsed "feeling down" in the past few months.  Additionally, a March 2002 service health record shows that the Veteran was prescribed anti-malarial medication, specifically doxycycline and primaquine, in connection with his deployment overseas.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  With respect to PTSD, service connection requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

In this case, VA medical opinions regarding diagnosis and etiology of the Veteran's psychiatric disabilities are of record; however, as discussed more fully below, none provides a probative opinion that adequately resolves the claims on appeal.

In September 2010, the Veteran underwent a VA PTSD examination by a psychologist, at which time he was diagnosed with panic disorder with agoraphobia.  The VA examiner found that the Veteran did not meet the clinical criteria for a diagnosis of PTSD.  In this regard, she stated that although the Veteran had some symptoms of PTSD, they were subclinical for PTSD.

In November 2012, the Veteran underwent a VA mental disorders examination by a psychologist; he was then  diagnosed with mood disorder and panic disorder.  The VA examiner opined that the Veteran's psychiatric disorders  were less likely than not caused by anti-malarial treatment with doxycycline or primaquine.  She reasoned that "literature revealed a rare link between antimalarial treatment and depression and panic attacks," and that it appeared that the Veteran was "experiencing personal stress (marital problems/combat deployment) during his time in the military that may have made him vulnerable to acquiring mental health problems/side effects associated with his use of antimalarial medications."  She further stated that she was not a "medical" provider, and recommended that a "medical" provider determine if the anti-malarial treatment the Veteran received could have resulted in depression and panic attacks.  

Accordingly, an addendum medical opinion was obtained from a medical physician in November 2012.  The physician opined that it was less likely than not that the Veteran's psychiatric symptoms were caused by anti-malarial treatment (doxycycline or primaquine).  He reasoned that there was almost no support for any mental health issues being related to doxycycline or primaquine, noting that fighter pilots can obtain waivers to continue flying while taking these medications, and that a different anti-malarial medication, mefloquin, is not used in the military due to concerns of anxiety, depression, acute psychosis, and seizures.  He also indicated that the medical literature did not list psychiatric symptoms as adverse effects of or reactions to these medications, and that reports of anxiety occurring in patients taking doxycycline was very rare. 

On this record, the Board finds that the VA medical opinions of record do not sufficiently resolve the claims on appeal, requiring further VA examination and opinions.  

First, no opinion clearly resolves the question as to whether the Veteran has a current diagnosis of PTSD.  In this regard, although the September 2010 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD, VA treatment notes in May 2010, August 2012, and October 2012 show a current diagnosis of PTSD.  Moreover, to the extent that the Veteran has a current diagnosis of PTSD, no medical professional has specifically linked the Veteran's PTSD symptoms with his claimed in-service stressor.  The Board notes that VA treatment notes in May 2010, August 2012, and October 2012 do not clearly indicate a link between PTSD symptoms and the in-service stressor.  Furthermore, no opinion addresses the question as to whether the Veteran's psychiatric disabilities other than PTSD are related to the in-service stressor.  In this regard, the November 2012 opinions only address the question as to whether the Veteran's psychiatric disabilities other than PTSD are related to anti-malarial treatment (doxycycline or primaquine) in service.  

Under these circumstances, the Board finds that outstanding questions as to current diagnosis and etiology in connection with the claims on appeal remain.  Accordingly, new VA examination to obtain further medical information and opinions-based on full consideration of the Veteran's documented history and assertions, and supported by a clearly-stated rationale-is needed to resolve these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 21 Vet. App. 319 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA outpatient clinic in Las Vegas, Nevada, and the VA New Mexico Health Care System (HCS), and that records from those facilities dated through November 2012 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Las Vegas VA outpatient clinic and the New Mexico VA HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Las Vegas VA outpatient clinic and the New Mexico VA HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since November 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist-to obtain information as to the nature and etiology of the Veteran's current psychiatric disabilities.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all psychiatric disability(ies) currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim, has met the diagnostic criteria for PTSD.  If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, he or she should discuss whether the diagnoses of PTSD reflected in the record was or is valid (supported by the evidence of record).  See VA Treatment Notes in May 2010, August 2012, and October 2012.

If a diagnosis of PTSD is deemed appropriate, the examiner should (a) clearly identify the stressor(s) underlying the diagnosis, to include discussion of  whether the Veteran's conceded in-service stressor of seeing dead bodies of soldiers who were killed in an explosion in Afghanistan while stationed in Uzbekistan and believing  that he would be deployed to Afghanistan at that time is sufficient to support such a diagnosis; and (b) fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.

With respect to psychiatric disabilities other than PTSD-to include, mood disorder and panic disorder-for each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service; or (b) is otherwise medically-related to the Veteran's active service-to include the conceded stressor of seeing dead bodies of soldiers who were killed in an explosion in Afghanistan while stationed in Uzbekistan and believing  that he would be deployed to Afghanistan at that time, or anti-malarial treatment (as alleged).

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record,  as well as all lay assertions-to include the Veteran's report of "feeling down" in service in an October 2002 health history questionnaire, the March 2002 health record showing that the Veteran was prescribed doxycycline and primaquine in service, and the Veteran's assertions as to the in-service stressor as well as he nature, onset and continuity of symptoms.

Notably, the absence of documented evidence of treatment for a particular disability in service should not serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental n SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


